Order unanimously modified to permit the appellants to serve an amended answer setting up a financial interest, if any, in the controversy, if so advised, within 20 days, and as modified affirmed, without costs of this appeal to any party. Memorandum: The appellants have not asserted a pecuniary interest in the fund and therefore the dismissal of their answer was proper. (Trustees of Sailors’ Snug Harbor v. Carmody, 158 App. Div. 738, *622affd. 211 N. Y. 286; Balluffi v. Montrose, 199 Misc. 220.) However, in the exercise of sound discretion, they should be allowed to serve an amended answer if they so desire, setting up such an interest, if any, in the controversy. (Appeal from order of Onondaga Special Term dismissing the answer of distributees Wilson, Tarrant and Niles.) Present — Williams, P. J., Bastow, Goldman, Halpern and MeClusky, JJ.